Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 13 and 14 are objected to because of the following informalities:  
In claim 13, lines 1-2, " the black pixel area comprises and does not comprise only one support part and each of the support part is disposed at " should read - - the black pixel areas comprise a plurality of the support parts and each of the support parts is disposed at - -
In claim 14, line 19, " corresponding to the black pixel area " should read - - corresponding to the black pixel areas- -
In claim 14, lines 20-21, " the black pixel area comprises a plurality of support parts, and each of the support part is disposed at " should read - - the black pixel areas comprise a plurality of the support parts, and each of the support parts is disposed at - -
In claim 14, line 24, " the support part comprises conductive metal balls " should read - - the support parts comprise conductive metal balls - -
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5, line 4 recites the limitation “the black pixel area".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner has interpreted this limitation as - - a black pixel area - - . 
Dependent claim 6 is rejected by virtue of their dependency.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6, 8, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2008/0239225).
Regarding claim 1, Chen teaches a display panel (Fig. 1-6, [0022-0038]) formed with a display area (the area corresponding to 437 in Fig. 1, Fig. 3 and 6, [0022, 0025]) and a peripheral area (Fig. 1, 3 and 6), the display panel (Fig. 1-6, [0022-0038]) comprising: 
a first substrate (the substrate above 403 in Fig. 3 and 6, [0025]);

a liquid crystal layer (403 in Fig. 3 and 6, [0025]), sandwiched between the first substrate and the second substrate (Fig. 3 and 6);
a sealant (403 in Fig. 3 and 6, [0025]), formed on the peripheral area (Fig. 3 and 6, [0025]), and configured to seal and bond the first substrate and the second substrate (Fig. 3 and 6, [0025]);
a first common electrode (429/729 in Fig. 3 and 6, [0026]), disposed on the first substrate (the substrate above 403 in Fig. 3 and 6, [0025]); and 
a second common electrode (440/740 in Fig. 3 and 6, [0027]), disposed on the second substrate  (the substrate below 403 in Fig. 3 and 6, [0025]), wherein 
the second common electrode (440/740 in Fig. 3 and 6, [0027]) comprises wiring parts (the wiring parts at two ends of 436 in Fig. 2, [0024]) and an enlarging part (436 in Fig. 2, [0024]), the wiring parts (the wiring parts at two ends of 436 in Fig. 2, [0024]) are respectively disposed at two sides (Fig. 2) of the enlarging part (436 in Fig. 2, [0024]) and connected to the enlarging part (436 in Fig. 2, [0024]), and the line width (Fig. 2) of the enlarging part (436 in Fig. 2, [0024]) is greater (Fig. 2) than the line widths (Fig. 2) of the wiring parts (the wiring parts at two ends of 436 in Fig. 2, [0024]); the display panel (Fig. 1-6, [0022-0038]) comprises a support part (the part corresponding to 407/707 and the portion of 429 covering 407/707 in Fig. 3 and 6, [0026, 0028, 0033-0035, 0037-0038]), and the support part (the part corresponding to 407/707 and the portion of 429 covering 407/707 in Fig. 3 and 6, [0026, 0028, 0033-0035, 0037-0038]) is disposed corresponding to (Fig. 2) the enlarging part (436 in Fig. 2, [0024]) and connects the first common electrode (429/729 in Fig. 3 and 6, [0026]) and the second common electrode (440/740 in Fig. 3 and 6, [0027]).

Regarding claim 15, Chen teaches a display device (Fig. 1-6, [0022-0038]), comprising a display panel (Fig. 1-6, [0022-0038]) and a drive circuit (Fig. 1) for driving the display panel (Fig. 1-6, [0022-0038]). As stated in the rejection of claim 1 above, Chen also teaches that the display panel is formed with a display area and a peripheral area, and the display panel comprising a first substrate; a second substrate, disposed opposite to the first substrate; a liquid crystal layer, sandwiched between the first substrate and the second substrate; a sealant, formed on the peripheral area, and configured to seal and bond the first substrate and the second substrate; a first common electrode, disposed on the first substrate; and a second common electrode, disposed on the second substrate, wherein the second common electrode comprises wiring parts and an enlarging part, the wiring parts are respectively disposed at two sides of the enlarging part and connected to the enlarging part, and the line width of the enlarging part is greater than the line widths of the wiring parts; the display panel comprises a support part, and the support part is disposed corresponding to the enlarging part and connects the first common electrode and the second common electrode.

Regarding claim 5, Chen also teaches the second substrate (the substrate below 403 in Fig. 3 and 6, [0025]) comprises a plurality of data lines (420 in Fig. 1-2, [0022]) and a plurality of scanning lines (410 in Fig. 1-2, [0022]), the data lines (420 in Fig. 1-2, [0022]) are distributed in parallel at an interval (Fig. 1-2), the scanning lines (410 in Fig. 1-2, [0022]) are distributed in parallel at an interval (Fig. 1-2), the data lines (420 in Fig. 1-2, [0022]) are disposed perpendicular to (Fig. 1-2) the scanning lines (410 in Fig. 1-2, [0022]), a black pixel area (the area inside one pixel, corresponding to 428/407/728/707 and covered by the light shield layer 470 in Fig. 2-4 and 6, [0022-0023, 0025-0026, 0011]) is located in a rectangular area (Fig. 1-2) enclosed by two neighboring data lines (420 in Fig. 1-2, [0022]) and two neighboring scanning lines (410 in Fig. 1-2, [0022]), and the enlarging part (436 in Fig. 2, [0024]) is disposed corresponding to (Fig. 1-2) the rectangular area (Fig. 1-2).

Regarding claim 6, Chen also teaches the cross-section (Fig. 2-3) of the enlarging part (436 in Fig. 2, [0024]) is rectangular (Fig. 2-3).

Regarding claims 8 and 18, Chen also teaches the support part (the part corresponding to 407/707 and the portion of 429 covering 407/707 in Fig. 3 and 6, [0026, 0028, 0033-0035, 0037-0038]) is disposed on (Fig. 3 and 6) the first substrate (the substrate above 403 in Fig. 3 and 6, [0025]), the first common electrode (429/729 in Fig. 3 and 6, [0026]) covers (Fig. 3 and 6) the support part (the part corresponding to 407/707 and the portion of 429 covering 407/707 in Fig. 3 and 6, [0026, 0028, 0033-0035, 0037-0038]), and the first common electrode (429/729 in Fig. 3 and 6, [0026]) is electrically connected (Fig. 3 and 6) to the second common electrode (440/740 in Fig. 3 and 6, [0027]) through the support part (the part corresponding to 407/707 and the portion of 429 covering 407/707 in Fig. 3 and 6, [0026, 0028, 0033-0035, 0037-0038]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claims 1 and 15 above, and in view of Jeon (US 2015/0131018).
Regarding claims 2 and 16, Chen teaches that the display area (the area corresponding to 437 in Fig. 1, Fig. 3 and 6, [0022, 0025]) comprises a plurality of black pixel areas (the areas inside pixels, 
Jeon teaches a plurality of black pixel areas (the areas corresponding to 172 and covered by 230 in Fig. 4-5, [0107]) each corresponding to one support part (172 in Fig. 4-5, [0107]) is evenly distributed in the display area ([0107], the conductive spacer 172 is disposed in each pixel, or one conductive spacer 172 is disposed for about three to five pixels or for about ten to twenty pixels).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Jeon for the system of Chen such that the plurality of black pixel areas of the system of Chen is evenly distributed in the display area of the system of Chen since this would help to maintain a cell gap for a high-resolution LCD (Jeon, [0027, 0107, 0124]).

Regarding claim 7, Chen teaches that a black shielding layer (470 in Fig. 3 and 6, [0026]) is disposed on the first substrate (the substrate above 403 in Fig. 3 and 6, [0025]), the black shielding layer (470 in Fig. 3 and 6, [0026]) comprises a first black shielding laver (470 in Fig. 3 and 6, [0026]), and the first black shielding layer  (470 in Fig. 3 and 6, [0026]) is disposed corresponding to (Fig. 3 and 6, [0026], each of the spacers 407 corresponds to a pixel unit 430, and is located opposite to a corresponding portion of the light shielding layer 470) the black pixel areas (the areas inside pixels, corresponding to .

Claims 3-4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claims 1 and 15 above, and in view of Kitagawa (US 2009/0109356).
Regarding claim 3, Chen teaches that the second substrate (the substrate below 403 in Fig. 3 and 6, [0025]) comprises a passivation layer (408 and/or 422 in Fig. 3 and 6, [0027]) for protecting the second common electrode (440/740 in Fig. 3 and 6, [0027]), and the passivation layer is formed on the second common electrode (440/740 in Fig. 3 and 6, [0027]); and a through hole (409 in Fig. 3 and 6, [0029]) is provided at a position on the passivation layer (408 and/or 422 in Fig. 3 and 6, [0027]) corresponding to the second common electrode (440/740 in Fig. 3 and 6, [0027]), and the support part (the part corresponding to 407/707 and the portion of 429 covering 407/707 in Fig. 3 and 6, [0026, 0028, 0033-0035, 0037-0038]) are in communication with the first common electrode (429/729 in Fig. 3 and 6, [0026]) and the second common electrode (440/740 in Fig. 3 and 6, [0027]) through the through hole (409 in Fig. 3 and 6, [0029]). Chen does not teach that the support part comprises conductive metal balls, the conductive metal balls are sandwiched between the first common electrode and the second common electrode; and the conductive metal balls are in communication with the first common electrode and the second common electrode through the through hole.
Kitagawa teaches that (Fig. 4 and 6-9) a support part (Fig. 4, 6 and 8) comprises conductive metal balls (31 in Fig. 4, 6 and 8, [0059-0060, 0069-0075]), the conductive metal balls (31 in Fig. 4, 6 and 8, [0059]) are sandwiched (Fig. 4, 6 and 8) between a first common electrode (23 in Fig. 4, 6 and 8, [0059]) and a second common electrode (11 in Fig. 4, 6 and 8, [0059]); and the conductive metal balls (31 in Fig. 4, 6 and 8, [0059]) are in communication with the first common electrode (23 in Fig. 4, 6 and 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kitagawa for the system of Chen such that the support part of the system of Chen comprises conductive metal balls, the conductive metal balls are sandwiched between the first common electrode and the second common electrode of the system of Chen; and the conductive metal balls are in communication with the first common electrode and the second common electrode through the through hole since this would help to provide an LCD device in which an aperture ratio of a display area is improved, and spots, stains and an afterimage, etc. in an image display can be prevented (Kitagawa, [0015]).
Regarding claim 4, Chen also teaches that the second substrate (the substrate below 403 in Fig. 3 and 6, [0025]) comprises a transparent conductive film (428/728 in Fig. 3 and 6, [0027-0028, 0037]), the transparent conductive film (428/728 in Fig. 3 and 6, [0027-0028, 0037]) is formed on the passivation layer (408 and/or 422 in Fig. 3 and 6, [0027]), the transparent conductive film (428/728 in Fig. 3 and 6, [0027-0028, 0037]) is disposed corresponding to (Fig. 2-3 and 6) the enlarging part (436 in Fig. 2, [0024]), the transparent conductive film (428/728 in Fig. 3 and 6, [0027-0028, 0037]) is electrically connected to the second common electrode (440/740 in Fig. 3 and 6, [0027]) through the through hole (409 in Fig. 3 and 6, [0029]) and the support part (the part corresponding to 407/707 and the portion of 429 covering 407/707 in Fig. 3 and 6, [0026, 0028, 0033-0035, 0037-0038]) is disposed on the transparent conductive film (428/728 in Fig. 3 and 6, [0027-0028, 0037]). As stated in the rejection of claim 3 above, Chen in view of Kitagawa already teaches that the support part comprises conductive metal balls, the conductive metal balls are sandwiched between the first common electrode and the second common electrode, and the conductive metal balls are in communication with the first common 
Regarding claim 17, Chen does not teach that the support part comprises conductive metal balls, and the conductive metal balls are disposed between the first common electrode and the second common electrode.
Kitagawa teaches that (Fig. 4 and 6-9) a support part (Fig. 4, 6 and 8) comprises conductive metal balls (31 in Fig. 4, 6 and 8, [0059-0060, 0069-0075]), and the conductive metal balls (31 in Fig. 4, 6 and 8, [0059]) are disposed between (Fig. 4, 6 and 8) a first common electrode (23 in Fig. 4, 6 and 8, [0059]) and a second common electrode (11 in Fig. 4, 6 and 8, [0059]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kitagawa for the system of Chen such that the support part of the system of Chen comprises conductive metal balls, and the conductive metal balls are disposed between the first common electrode and the second common electrode of the system of Chen since this would help to provide an LCD device in which an aperture ratio of a display area is improved, and spots, stains and an afterimage, etc. in an image display can be prevented (Kitagawa, [0015]).

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 8 above, and in view of Park (US 2019/0377214).
Regarding claim 9, Chen also teaches that the first substrate (the substrate above 403 in Fig. 3 and 6) comprises a black shielding layer (470 in Fig. 3 and 6, [0026]). Jeon does not teach that the support part and the black shielding layer are manufactured by using a same process.
Park teaches that a support part (Fig. 6, [0115-0116]) and the black shielding layer (Fig. 6, [0115-0116]) are manufactured by using a same process (Fig. 6, [0115-0116], Examiner notes: Per MPEP 2113 I, 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Park for the system of Chen since this would help to provide a display device capable of uniformly maintaining the cell gap between two substrates and preventing the two substrates from being damaged by an external force (Park, [0006, 0118]).
Regarding claim 12, Park also teaches that a support part (Fig. 6, [0115-0116]) is formed by stacking (Fig. 6) at least one of a black matrix layer (Fig. 6, [0115-0116]), a color photoresist layer and a spacing unit (Fig. 6).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Tsai for the system of Chen in view of Park such that the support part of the system of Chen in view of Park is formed by stacking at least one of a black matrix layer, a color photoresist layer and a spacing unit since this would help to provide a display device capable of uniformly maintaining the cell gap between two substrates and preventing the two substrates from being damaged by an external force (Park, [0006, 0118]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 8 above, and in view of Tsai (US 2014/0063420).
Regarding claim 10, Chen also teaches that the first substrate (the substrate above 403 in Fig. 3 and 6) comprises a color photoresist layer (470 in Fig. 3 and 6, [0026]), the color photoresist layer (470 in Fig. 3 and 6, [0026]) comprises a first color resist layer (R in Fig. 3 and 6), a second color resist layer (G in Fig. 3 and 6) and a third color resist layer (B in Fig. 3 and 6), Jeon does not teach that the support part 
Tsai teaches that a support part (the part corresponding to 132a/134a/150/160 in Fig. 1-2, [0024-0025]) comprises any one of the first color resist layer, the second color resist layer and the third color resist layer or a combination thereof (Fig. 1-2, [0024-0025]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Tsai for the system of Chen such that the support part of the system of Chen comprises any one of the first color resist layer, the second color resist layer and the third color resist layer or a combination thereof since this would help to effectively simplify the fabrication process and improve the process yield (Tsai, [0007]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Jeon as applied to claim 2 above, and further in view of Kadotani (US 2005/0237469).
Regarding claim 13, Chen teaches that the black pixel areas (the areas inside pixels, corresponding to 428/407/728/707 and covered by the light shield layer 470 in Fig. 2-4 and 6, [0022-0023, 0025-0026, 0011]) comprise a plurality of the support parts (the parts corresponding to 407/707 and the portion of 429 covering 407/707 in Fig. 3 and 6, [0026, 0028, 0033-0035, 0037-0038]). Chen does not explicitly point out that each of the support parts is disposed at a position that is at a distance greater than or equal to one thousandth of the horizontal length and the vertical width of the support part to a boundary of the display area in horizontal and vertical directions.
Kadotani teaches that each of support parts (104 in Fig. 1-4, [0029-0036]) is disposed at a position (the positions of 104 in Fig. 1 and 3) that is at a distance (Fig. 1 and 3) greater than (Fig. 1 and 3) or equal to one thousandth of the horizontal length and the vertical width of the support part (one 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kadotani for the system of Chen in view of Jeon such that each of the support parts of the system of Chen in view of Jeon is disposed at a position that is at a distance greater than or equal to one thousandth of the horizontal length and the vertical width of the support part of the system of Chen in view of Jeon to a boundary of the display area in horizontal and vertical directions since this would help that the cell gap is maintained uniformly and accurately with the display area of the display panel (Kadotani, [0006]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2008/0239225) in view of Jeon (US 2015/0131018), Kadotani (US 2005/0237469) and Kitagawa (US 2009/0109356)
Regarding claim 14, as stated in the rejections of claims 1, 2, 7 and 13, Chen in view of Jeon and Kadotani already teaches that a display panel, formed with a display area and a peripheral area, the display panel comprising: a first substrate; a second substrate, disposed opposite to the first substrate; a liquid crystal layer, sandwiched between the first substrate and the second substrate; a sealant, formed on the peripheral area, and configured to seal and bond the first substrate and the second substrate; a first common electrode, disposed on the first substrate; and a second common electrode, disposed on the second substrate, wherein the second common electrode comprises wiring parts and an enlarging part, the wiring parts are respectively disposed at two sides of the enlarging part and connected to the enlarging part, and the line width of the enlarging part is greater than the line widths of the wiring parts; the display panel comprises a support part, and the support part is disposed corresponding to the enlarging part and connects the first common electrode and the second common electrode; and the display area comprises a plurality of black pixel areas, the plurality of black pixel areas is evenly 
Chen also teaches that the support parts (the parts corresponding to 407/707 and the portion of 429 covering 407/707 in Fig. 3 and 6, [0026, 0028, 0033-0035, 0037-0038]) comprise conductive connecting parts (the parts corresponding to 407/707 and the portion of 429 covering 407/707 in Fig. 3 and 6, [0026, 0028, 0033-0035, 0037-0038]), the conductive connecting parts (the parts corresponding to 407/707 and the portion of 429 covering 407/707 in Fig. 3 and 6, [0026, 0028, 0033-0035, 0037-0038]) are disposed on (Fig. 2-3 and 6) the enlarging part (436 in Fig. 2, [0024]). Chen in view of Jeon and Kadotani does not teach that the conductive connecting parts are conductive metal balls.
Kitagawa teaches that (Fig. 4 and 6-9) conductive connecting parts (Fig. 4, 6 and 8) are conductive metal balls (31 in Fig. 4, 6 and 8, [0059-0060, 0069-0075]),
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kitagawa for the system of Chen in view of Jeon and Kadotani such that the conductive connecting parts of the system of Chen in view of Jeon and Kadotani are conductive metal balls since this would help to provide an LCD device in which an aperture ratio of a display area is improved, and spots, stains and an afterimage, etc. in an image display can be prevented (Kitagawa, [0015]).

Claims 1, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 2015/0131018) in view of Kim (US 2014/0022478).
Regarding claim 1, Jeon teaches a display panel (Fig. 8-10H, [0125-0155]) formed with a display area (DA in Fig. 9, [0102]) and a peripheral area (NDA in Fig. 9, [0102]), the display panel (Fig. 8-10H, [0125-0155]) comprising: 
a first substrate (the substrate above 300/172/175 in Fig. 9 and 10H);
a second substrate (the substrate below 300/172/175 in Fig. 9 and 10H), disposed opposite to the first substrate (the substrate above 300/172/175 in Fig. 9 and 10H);
a liquid crystal layer (300 in Fig. 10H, Fig. 9), sandwiched between the first substrate and the second substrate (Fig. 10H);
a first common electrode (163 in Fig. 9, [0133, 0105-0106]) disposed on the first substrate (the substrate above 300/172/175 in Fig. 9 and 10H); and 
a second common electrode (160 in Fig. 8-9, [0133, 0105-0106]), disposed on the second substrate (the substrate below 300/172/175 in Fig. 9 and 10H), wherein 
the second common electrode (160 in Fig. 8-9, [0133, 0105-0106]) comprises wiring parts (the parts P2 in Picture 1 and corresponding to data lines 180 in Fig. 8) and an enlarging part (the parts P1 corresponding the middle portions of 160 between the adjacent two parts of P2 in Fig. 8 and Picture 1), the wiring parts (the parts P2 in Picture 1 and corresponding to data lines 180 in Fig. 8) are respectively disposed at two sides (Fig. 8 and Picture 1) of the enlarging part (the parts P1 corresponding the middle portions of 160 between the adjacent two parts of P2 in Fig. 8 and Picture 1) and connected to (Fig. 8 and Picture 1) the enlarging part (the parts P1 corresponding the middle portions of 160 between the adjacent two parts of P2 in Fig. 8 and Picture 1), and the line width (Fig. 8 and Picture 1) of the enlarging part (the parts P1 corresponding the middle portions of 160 between the adjacent two parts of P2 in Fig. 8 and Picture 1) is greater than (Fig. 8 and Picture 1) the line widths (Fig. 8 and Picture 1) of the wiring 
Kim teaches that a sealant (395/495/595 in Fig. 4-6, [0049, 0054, 0056, 0025]), formed on the peripheral area (NA in Fig. 4-6, [0025-0026]), and configured to seal and bond the first substrate and the second substrate (Fig. 4-6, [0025-0026]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kim for the system of Jeon since this would help to seal/bond two substrates, form a space between two substrate and protect internal elements (Kim, [0025]).

    PNG
    media_image1.png
    780
    431
    media_image1.png
    Greyscale

Picture 1 (From Fig. 8 of Jeon, US 2015/0131018)

Regarding claim 8, Jeon also teaches the support part (172 in Fig. 8-9, [0106-0112]) is disposed on (Fig. 9 and 10H) the first substrate (the substrate above 300/172/175 in Fig. 9 and 10H), the first common electrode (163 in Fig. 9, [0133, 0105-0106]) covers (Fig. 9 and 10H) the support part (172 in Fig. 8-9, [0106-0112]), and the first common electrode (163 in Fig. 9, [0133, 0105-0106]) is electrically 

Regarding claim 11, Jeon also teaches a spacing unit (175 and/or 172 in Fig. 9 and 10H, [0105-0106, 0150]) is disposed on (Fig. 9 and 10H) the first substrate (the substrate above 300/172/175 in Fig. 9 and 10H), and the support part (172 in Fig. 8-9, [0106-0112]) and the spacing unit (175 and/or 172 in Fig. 9 and 10H, [0105-0106, 0150]) are manufactured by using a same process (Fig. 10G, [0150]. Examiner notes: Per MPEP 2113 I, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-





/Shan Liu/
Primary Examiner, Art Unit 2871